      CASE 0:16-cv-00644-WMW-HB Document 85 Filed 04/16/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA
                              Case No.: 16-cv-0644 (WMW/HB)


 ELIZABETH BUSCH, on behalf of
 herself and all others similarly situated,
                                                PLAINTIFF’S UNOPPOSED
                                                MOTION FOR PRELIMINARY
               Plaintiff,                       APPROVAL OF CLASS ACTION
                                                SETTLEMENT, CLASS NOTICE,
        vs.                                     CERTIFICATION OF SETTLEMENT
                                                CLASS, AND APPOINTMENT OF
 BLUESTEM BRANDS, INC.                          CLASS REPRESENTATIVE AND
                                                CLASS COUNSEL
               Defendant.




TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

       PLEASE TAKE NOTICE that Plaintiff Elizabeth Busch will move and hereby

does move, for: (i) conditional certification of Plaintiff as class representative, (ii)

conditional certification of Plaintiff’s attorneys as class counsel, (iii) preliminary approval

of Class Action Settlement Agreement pursuant to Rule 23 of the Federal Rules of Civil

Procedure, (iv) approval of the manner and form of giving of the Class Notice; and (v)

establishment of a time table for providing notice to the class, lodging objections to the

terms of the settlement, and holding a hearing regarding final approval of the settlement.

       This motion is made on the grounds that: (i) the settlement is in the best interests of

the Settlement Class and the terms of the settlement are within the range of approval; (ii)

the proposed manner and form of giving notice of the settlement to Settlement Class

Members, given the practical constraints of this litigation, would fairly apprise Settlement
     CASE 0:16-cv-00644-WMW-HB Document 85 Filed 04/16/19 Page 2 of 2



Class Members of the terms of the settlement; and (iii) the proposed timetable for

publishing the class notice, lodging objections to the terms of the settlement, and holding

a hearing regarding final approval of the settlement is appropriate.

          This motion is based on this Notice of Motion and Unopposed Motion, the

Memorandum of Points and Authorities, the supporting declarations and attachments

thereto (including the Settlement Agreement), and the complete files and records in this

action.

                                   Respectfully submitted,

 Dated: April 16, 2019                   CONSUMER JUSTICE CENTER, P.A.

                                         By:       s/ Thomas J. Lyons, Jr.
                                                    Thomas J. Lyons, Jr. (#0249646)
                                                    tommy@consumerjusticecenter.com
                                                    367 Commerce Court
                                                    Vadnais Heights, Minnesota 55127
                                                    Telephone: (651) 770-9707
                                                    Facsimile: (651) 704-0907

 Dated: April 16, 2019                   LAW OFFICES OF RONALD A. MARRON

                                         By:       s/ Kas L. Gallucci
                                                    Kas L. Gallucci (admitted pro hac vice)
                                                    kas@consumersadvocates.com
                                                    Ronald A. Marron (admitted pro hac vice)
                                                    ron@consumersadvocates.com
                                                    Alexis M. Wood (admitted pro hac vice)
                                                    alexis@consumersadvocates.com
                                                    651 Arroyo Drive
                                                    San Diego, California 92103
                                                    Telephone: (619) 696-9006
                                                    Facsimile: (619) 564-6665




                                               2
